Exhibit 10.36

 

EMPLOYMENT AGREEMENT

 

P R E A M B L E

 

This Employment Agreement defines the essential terms and conditions of our
employment relationship with you.  The subjects covered in this Agreement are
vitally important to you and to the Company.  Thus, you should read the document
carefully and ask any questions before signing the Agreement.  Given the
importance of these matters to you and the Company, you are required to sign the
Agreement as a condition of employment.

 

This EMPLOYMENT AGREEMENT, dated and effective this 1st day of December, 2010,
is entered into by and between Hillenbrand, Inc. (“Company”) and Elizabeth E.
Dreyer (“Employee”), and supersedes the prior Employment Agreement dated October
18, 2010.

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the design, manufacture, promotion and sale
of funeral and burial-related products and services throughout the United States
and North America including, but not limited to, burial caskets, cremation
products and other memorial products.

 

WHEREAS, the Company is willing to employ Employee in an executive or managerial
position and Employee desires to be employed by the Company in such capacity
based upon the terms and conditions set forth in this Agreement;

 

WHEREAS, in the course of the employment contemplated under this Agreement, and
as a continuation of Employee’s past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the “Companies”); and

 

WHEREAS, the Company and Employee (individually referred to as a “Party” and
collectively referred to as the “Parties”) acknowledge and agree that the
execution of this Agreement is necessary to memorialize the terms and conditions
of their employment relationship as well as to safeguard against the
unauthorized disclosure or use of the Company’s confidential information and to
otherwise preserve the goodwill and ongoing business value of the Company;

 

NOW THEREFORE, in consideration of Employee’s employment, the Company’s
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:

 

1.                                       Employment.  As of the effective date
of this Agreement, the Company agrees to employ Employee and Employee agrees to
serve as Vice President, Controller and Chief Accounting Officer.  Employee
agrees to perform all duties and responsibilities

 

--------------------------------------------------------------------------------


 

traditionally assigned to, or falling within the normal responsibilities of, an
individual employed in the above-referenced position.  Employee also agrees to
perform any and all additional duties or responsibilities as may be assigned by
the Company in its sole discretion.  The Parties acknowledge that both
Employee’s title and the underlying duties may change.

 

2.                                       Best Efforts and Duty of Loyalty. 
During the term of employment with the Company, Employee covenants and agrees to
exercise reasonable efforts to perform all assigned duties in a diligent and
professional manner and in the best interest of the Company.  Employee agrees to
devote Employee’s full working time, attention, talents, skills and best efforts
to further the Company’s business and agrees not to take any action, or make any
omission, that deprives the Company of any business opportunities or otherwise
act in a manner that conflicts with the best interest of the Company or is
otherwise detrimental to its business.  Employee agrees not to engage in any
outside business activity, whether or not pursued for gain, profit or other
pecuniary advantage, without the express written consent of the Company. 
Employee shall act at all times in accordance with the Company’s Code of Ethical
Business Conduct, and all other applicable policies which may exist or be
adopted by the Company from time to time.

 

3.                                       At-Will Employment.  Subject to the
terms and conditions set forth below, Employee specifically acknowledges and
accepts such employment on an “at-will” basis and agrees that both Employee and
the Company retain the right to terminate this relationship at any time, with or
without cause, for any reason not prohibited by applicable law upon notice as
required by this Agreement.  Employee acknowledges that nothing in this
Agreement is intended to create, nor should be interpreted to create, an
employment contract for any specified length of time between the Company and
Employee.

 

4.                                       Compensation.  For all services
rendered by Employee on behalf of, or at the request of, the Company, Employee
shall be paid as follows:

 

(a)                                  A base salary at the bi-weekly rate of
Eight Thousand, Two Hundred Sixty-Nine Dollars and Twenty-Three Cents
($8,269.23), less usual and ordinary deductions;

 

(b)                                 Incentive compensation, payable solely at
the discretion of the Company, pursuant to the Company’s existing Incentive
Compensation Program or any other program as the Company may establish in its
sole discretion; and

 

(c)                                  Such additional compensation, benefits and
perquisites as the Company may deem appropriate.

 

5.                                       Changes to Compensation. 
Notwithstanding anything contained herein to the contrary, Employee acknowledges
that the Company specifically reserves the right to make changes to Employee’s
compensation in its sole discretion including, but not limited to, modifying or
eliminating a compensation component.  The Parties agree that such changes shall
be deemed effective immediately and a modification of this Agreement unless,
within seven (7) days after receiving notice of such change, Employee exercises
Employee’s right to terminate this Agreement without cause.  The Parties
anticipate that

 

2

--------------------------------------------------------------------------------


 

Employee’s compensation structure will be reviewed on an annual basis but
acknowledge that the Company shall have no obligation to do so.

 

6.                                       Direct Deposit.  As a condition of
employment, and within thirty (30) days of the effective date of this Agreement,
Employee agrees to make all necessary arrangements to have all sums paid
pursuant to this Agreement direct deposited into one or more bank accounts as
designated by Employee.

 

7.                                       Warranties and Indemnification. 
Employee warrants that Employee is not a party to any contract, restrictive
covenant, or other agreement purporting to limit or otherwise adversely
affecting Employee’s ability to secure employment with the Company or any other
potential employer.  Alternatively, should any such agreement exist, Employee
warrants that the existence thereof has been disclosed to the Company and that
the contemplated services to be performed hereunder will not violate the terms
and conditions of any such agreement.  In either event, Employee agrees to fully
indemnify and hold the Company harmless from any and all claims arising from, or
involving the enforcement of, any such restrictive covenants or other
agreements.

 

8.                                       Restricted Duties.  Employee agrees not
to disclose, or use for the benefit of the Company, any confidential or
proprietary information belonging to any predecessor employer(s) that otherwise
has not been made public and further acknowledges that the Company has
specifically instructed Employee not to disclose or use such confidential or
proprietary information.  Based on Employee’s understanding of the anticipated
duties and responsibilities hereunder, Employee acknowledges that such duties
and responsibilities will not compel the disclosure or use of any such
confidential and proprietary information.

 

9.                                       Termination Without Cause.  The Parties
agree that either Party may terminate this employment relationship at any time,
without cause, upon sixty (60) days’ advance written notice or, if terminated by
the Company, pay in lieu of notice (hereinafter referred to as “notice pay”) if
the Company so elects.  In such event, Employee shall only be entitled to such
compensation, benefits and perquisites that have been paid or fully accrued as
of the effective date of Employee’s separation and as otherwise explicitly set
forth in this Agreement.  However, in no event shall Employee be entitled to
notice pay if Employee is eligible for and accepts severance payments pursuant
to the provisions of Paragraphs 15 and 16, below.

 

10.                                 Termination With Cause.  Employee’s
employment may be terminated by the Company at any time “for cause” without
notice or prior warning.  For purposes of this Agreement, “cause” shall mean the
Company’s good faith determination that Employee has:

 

(a)                                  Acted with gross neglect or willful
misconduct in the discharge of Employee’s duties and responsibilities or refused
to follow or comply with the lawful direction of the Company or the terms and
conditions of this Agreement, provided such refusal is not based primarily on
Employee’s good faith compliance with applicable legal or ethical standards;

 

3

--------------------------------------------------------------------------------


 

(b)                                 Acquiesced or participated in any conduct
that is dishonest, fraudulent, illegal (at the felony level), unethical,
involves moral turpitude or is otherwise illegal and involves conduct that has
the potential, in the Company’s reasonable opinion, to cause the Company, its
officers or its directors embarrassment or ridicule;

 

(c)                                  Violated a material requirement of any
Company policy or procedure, specifically including a violation of the Company’s
Code of Ethical Business Conduct or Associate Policy Manual;

 

(d)                                 Disclosed without proper authorization any
trade secrets or other Confidential Information (as defined herein);

 

(e)                                  Engaged in any act that, in the reasonable
opinion of the Company, is contrary to its best interests or would hold the
Company, its officers or directors up to probable civil or criminal liability,
provided that, if Employee acts in good faith in compliance with applicable
legal or ethical standards, such actions shall not be grounds for termination
for cause; or

 

(f)                                    Engaged in such other conduct recognized
at law as constituting cause.  Upon the occurrence or discovery of any event
specified above, the Company shall have the right to terminate Employee’s
employment, effective immediately, by providing notice thereof to Employee
without further obligation to Employee other than accrued wages or other accrued
wages, deferred compensation or other accrued benefits of employment
(collectively referred to herein as “Accrued Obligations”), which shall be paid
in accordance with the Company’s past practice and applicable law.  To the
extent any violation of this Paragraph is capable of being promptly cured by
Employee (or cured within a reasonable period to the Company’s satisfaction),
the Company agrees to provide Employee with a reasonable opportunity to so cure
such defect.  Absent written mutual agreement otherwise, the Parties agree in
advance that it is not possible for Employee to cure any violations of
sub-paragraph (b) or (d) and, therefore, no opportunity for cure need be
provided in those circumstances.

 

11.                                 Termination Due to Death or Disability.  In
the event Employee dies or suffers a disability (as defined herein) during the
term of employment, this Agreement shall automatically be terminated on the date
of such death or disability without further obligation on the part of the
Company other than the payment of Accrued Obligations.  For purposes of this
Agreement, Employee shall be considered to have suffered a “disability” upon a
determination by the Company, or an admission by Employee, that Employee cannot
perform the essential functions of Employee’s position as a result of a such a
disability and the occurrence of one or more of the following events:

 

(a)                                  Employee becomes eligible for or receives
any benefits pursuant to any disability insurance policy as a result of a
determination under such policy that Employee is permanently disabled;

 

4

--------------------------------------------------------------------------------


 

(b)                                 Employee becomes eligible for or receives
any disability benefits under the Social Security Act; or

 

(c)                                  A good faith determination by the Company
that Employee is and will likely remain unable to perform the essential
functions of Employee’s duties or responsibilities hereunder on a full-time
basis, with or without reasonable accommodation, as a result of any mental or
physical impairment.

 

Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with such disabilities as well as the Company’s
obligation to provide reasonable accommodation thereunder.

 

12.                                 Exit Interview.  Upon termination of
Employee’s employment for any reason, Employee agrees, if requested, to
participate in an exit interview with the Company and reaffirm in writing
Employee’s post-employment obligations as set forth in this Agreement.

 

13.                                 Section 409A Notification.  Employee
acknowledges that Employee has been advised of the American Jobs Creation Act of
2004, which added Section 409A to the Internal Revenue Code (“Section 409A”),
and significantly changed the taxation of nonqualified deferred compensation
plans and arrangements.  Under proposed and final regulations as of the date of
this Agreement, Employee has been advised that Employee’s severance pay and
other termination benefits may be treated by the Internal Revenue Service as
providing “nonqualified deferred compensation,” and therefore subject to Section
409A.  In that event, several provisions in Section 409A may affect Employee’s
receipt of severance compensation, including the timing thereof.  These include,
but are not limited to, a provision which requires that distributions to
“specified employees” of public companies on account of separation from service
may not be made earlier than six (6) months after the effective date of such
separation.  If applicable, failure to comply with Section 409A can lead to
immediate taxation of such deferrals, with interest calculated at a penalty rate
and a 20% penalty.  As a result of the requirements imposed by the American Jobs
Creation Act of 2004, Employee agrees that if Employee is a “specified employee”
at the time of Employee’s termination of employment and if payments in
connection with such termination of employment are subject to Section 409A and
not otherwise exempt, such payments (and other benefits to the extent
applicable) due Employee at the time of termination of employment shall not be
paid until a date at least six (6) months after the effective date of Employee’s
termination of employment (“Employee’s Effective Termination Date”).
Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration of payments under Section 409A or any regulations or
Treasury guidance promulgated thereunder, such payments shall be made no earlier
than at such times as allowed under Section 409A.  If any provision of this
Agreement (or of any award of compensation) would cause Employee to incur any
additional tax or interest under Section 409A or any regulations or Treasury

 

5

--------------------------------------------------------------------------------


 

guidance promulgated thereunder, the Company or its successor may reform such
provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Employee
regarding such amendments or modifications prior to the effective date of any
such change.

 

14.                                 Section 409A Acknowledgement.  Employee
acknowledges that, notwithstanding anything contained herein to the contrary,
both Parties shall be independently responsible for assessing their own risks
and liabilities under Section 409A that may be associated with any payment made
under the terms of this Agreement or any other arrangement which may be deemed
to trigger Section 409A.  Further, the Parties agree that each shall
independently bear responsibility for any and all taxes, penalties or other tax
obligations as may be imposed upon them in their individual capacity as a matter
of law.  To the extent applicable, Employee understands and agrees that Employee
shall have the responsibility for, and Employee agrees to pay, any and all
appropriate income tax or other tax obligations for which Employee is
individually responsible and/or related to receipt of any compensation or
benefits provided in this Agreement.  Employee agrees to fully indemnify and
hold the Company harmless for any taxes, penalties, interest, cost or attorneys’
fee assessed against or incurred by the Company on account of such compensation
or benefits having been provided to Employee or based on any alleged failure to
withhold taxes or satisfy any claimed obligation.  Employee understands and
acknowledges that neither the Company, nor any of its employees, attorneys, or
other representatives has provided or will provide Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.

 

15.                                 Severance.  In the event Employee’s
employment is terminated by the Company without cause, and subject to the normal
terms and conditions imposed by the Company as set forth herein and in the
attached Separation and Release Agreement, Employee shall be eligible to receive
severance pay based upon Employee’s base salary at the time of termination for a
period determined in accordance with any guidelines as may be established by the
Company or for a period up to six (6) months (whichever is longer).

 

16.                                 Severance Payment Terms and Conditions.  No
severance pay shall be paid if Employee voluntarily leaves the Company’s employ
or is terminated for cause.  Any severance pay made payable under this Agreement
shall be paid in lieu of, and not in addition to, any other contractual, notice
or statutory pay or other accrued compensation obligation (excluding accrued
wages and deferred compensation).  Additionally, such severance pay is
contingent upon Employee fully complying with the restrictive covenants
contained herein and executing a Separation and Release Agreement in a form not
substantially different from that attached as Exhibit A.  Further, the Company’s
obligation to provide severance hereunder shall be deemed null and void should
Employee fail or refuse to execute and deliver to the Company the Company’s
then-standard Separation and Release Agreement (without modification) within any
time period as may be prescribed by law or, in the absence thereof, twenty-one
(21) days after the Employee’s Effective Termination Date.  Conditioned upon the
execution and delivery of the Separation and Release Agreement as set forth in
the prior sentence, severance pay benefits shall be paid

 

6

--------------------------------------------------------------------------------


 

as follows: (i) in one lump sum equivalent to six (6) months’ base salary on the
day following the date which is six (6) months following Employee’s Effective
Termination Date with any remainder to be paid in bi-weekly installments
equivalent to Employee’s bi-weekly base salary commencing upon the next
regularly scheduled payroll date if both the severance pay benefit is subject to
Section 409A and if Employee is a “specified employee” under Section 409A or
(ii) for any severance pay benefits not subject to clause (i), in bi-weekly
installments equivalent to Employee’s bi-weekly base salary commencing upon the
next regularly scheduled payroll date following the earlier to occur of fifteen
(15) days from the Company’s receipt of an executed Separation and Release
Agreement or the expiration of sixty (60) days after Employee’s Effective
Termination Date and shall be paid on the Company’s regularly scheduled pay
dates; provided, however, that if the before-stated sixty (60) day period ends
in a calendar year following the calendar year in which the sixty (60) day
calendar period commenced, then any benefits not subject to clause (i) shall
only begin on the next regularly scheduled payroll following the expiration of
sixty (60) days after the Employee’s Effective Termination Date.  Excluding any
lump sum payment due as a result of the application of Section 409A (which shall
be paid regardless of reemployment), all other severance payments provided
hereunder shall terminate upon reemployment.

 

17.                                 Assignment of Rights.

 

(a)                                  Copyrights.  Employee agrees that all works
of authorship fixed in any tangible medium of expression by Employee during the
term of this Agreement relating to the Company’s business (“Works”), either
solely or jointly with others, shall be and remain exclusively the property of
the Company.  Each such Work created by Employee is a “work made for hire” under
the copyright law and the Company may file applications to register copyright in
such Works as author and copyright owner thereof.  If, for any reason, a Work
created by Employee is excluded from the definition of a “work made for hire”
under the copyright law, then Employee does hereby assign, sell, and convey to
the Company the entire rights, title, and interests in and to such Work,
including the copyright therein.  Employee will execute any documents that the
Company deems necessary in connection with the assignment of such Work and
copyright therein.  Employee will take whatever steps and do whatever acts the
Company requests, including, but not limited to, placement of the Company’s
proper copyright notice on Works created by Employee, to secure or aid in
securing copyright protection in such Works and will assist the Company or its
nominees in filing applications to register claims of copyright in such Works. 
The Company shall have free and unlimited access at all times to all Works and
all copies thereof and shall have the right to claim and take possession on
demand of such Works and copies.

 

(b)                                 Inventions.  Employee agrees that all
discoveries, concepts, and ideas, whether patentable or not, including, but not
limited to, apparatus, processes, methods, compositions of matter, techniques,
and formulae, as well as improvements thereof or know-how related thereto,
relating to any present or prospective product, process, or service of the
Company (“Inventions”) that Employee conceives or makes during the term of this
Agreement relating to the Company’s

 

7

--------------------------------------------------------------------------------


 

business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Employee will, without royalty or any other
consideration:

 

(i)            Inform the Company promptly and fully of such Inventions by
written reports, setting forth in detail the procedures employed and the results
achieved;

 

(ii)           Assign to the Company all of Employee’s rights, title, and
interests in and to such Inventions, any applications for United States and
foreign Letters Patent, any United States and foreign Letters Patent, and any
renewals thereof granted upon such Inventions;

 

(iii)          Assist the Company or its nominees, at the expense of the
Company, to obtain such United States and foreign Letters Patent for such
Inventions as the Company may elect; and

 

(iv)          Execute, acknowledge, and deliver to the Company at the Company’s
expense such written documents and instruments, and do such other acts, such as
giving testimony in support of Employee’s inventorship, as may be necessary, in
the opinion of the Company, to obtain and maintain United States and foreign
Letters Patent upon such Inventions and to vest the entire rights and title
thereto in the Company and to confirm the complete ownership by the Company of
such Inventions, patent applications, and patents.

 

18.                                 Company Property.  All records, files,
drawings, documents, data in whatever form, business equipment (including
computers, PDAs, cell phones, etc.), and the like relating to, or provided by,
the Company shall be and remain the sole property of the Company.  Upon
termination of employment, Employee shall immediately return to the Company all
such items without retention of any copies and without additional request by the
Company.  De minimis items such as pay stubs, 401(k) plan summaries, employee
bulletins, and the like are excluded from this requirement.

 

19.                                 Confidential Information.  Employee
acknowledges that the Company and its affiliated entities (herein collectively
referred to as “Companies”) possess certain trade secrets as well as other
confidential and proprietary information which they have acquired or will
acquire at great effort and expense.  Such information may include, without
limitation, confidential information, whether in tangible or intangible form,
regarding the Companies’ products and services, marketing strategies, business
plans, operations, costs, current or prospective customer information (including
customer identities, contacts, requirements, creditworthiness, preferences, and
like matters), product concepts, designs, prototypes or specifications, research
and development efforts, technical data and know-how, sales information,
including pricing and other terms and conditions of sale, financial information,
internal procedures, techniques, forecasts, methods, trade information, trade
secrets, software programs, project requirements, inventions, trademarks, trade
names, and similar information regarding the Companies’ business(es)
(collectively referred to

 

8

--------------------------------------------------------------------------------


 

herein as “Confidential Information”).  Employee further acknowledges that, as a
result of Employee’s employment with the Company, Employee will have access to,
will become acquainted with, and/or may help develop, such Confidential
Information.  Confidential Information shall not include information readily
available to the public through so long as such information was not made
available through fault of Employee or wrong doing by any other individual.

 

20.                                 Restricted Use of Confidential Information. 
Employee agrees that all Confidential Information is and shall remain the sole
and exclusive property of the Company and/or its affiliated entities.  Except as
may be expressly authorized by the Company in writing, Employee agrees not to
disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party while employed by the Company and for as long
thereafter as such information remains confidential (or as limited by applicable
law).  Further, Employee agrees to use such Confidential Information only in the
course of Employee’s duties in furtherance of the Company’s business and agrees
not to make use of any such Confidential Information for Employee’s own purposes
or for the benefit of any other entity or person.

 

21.                                 Acknowledged Need for Limited Restrictive
Covenants.  Employee acknowledges that the Companies have spent and will
continue to expend substantial amounts of time, money and effort to develop
their business strategies, Confidential Information, customer identities and
relationships, goodwill and employee relationships, and that Employee will
benefit from these efforts.  Further, Employee acknowledges the inevitable use
of, or near-certain influence by Employee’s knowledge of, the Confidential
Information disclosed to Employee during the course of employment if allowed to
compete against the Company in an unrestricted manner and that such use would be
unfair and extremely detrimental to the Company.  Accordingly, based on these
legitimate business reasons, Employee acknowledges each of the Companies’ need
to protect their legitimate business interests by reasonably restricting
Employee’s ability to compete with the Company on a limited basis.

 

22.                                 Non-Solicitation.  During Employee’s
employment and for a period of twenty-four (24) months thereafter, Employee
agrees not to directly or indirectly engage in the following prohibited conduct:

 

(a)                                  Solicit, offer products or services to, or
accept orders for, any Competitive Products or otherwise transact any
competitive business with, any customer or entity with whom Employee had contact
or transacted any business on behalf of the Company (or any Affiliate thereof)
during the eighteen (18) month period preceding Employee’s date of separation or
about whom Employee possessed, or had access to, confidential and proprietary
information;

 

(b)                                 Attempt to entice or otherwise cause any
third party to withdraw, curtail or cease doing business with the Company (or
any Affiliate thereof), specifically including customers, vendors, independent
contractors and other third party entities;

 

9

--------------------------------------------------------------------------------


 

(c)                                  Disclose to any person or entity the
identities, contacts or preferences of any customers of the Company (or any
Affiliate thereof), or the identity of any other persons or entities having
business dealings with the Company (or any Affiliate thereof);

 

(d)                                 Induce any individual who has been employed
by or had provided services to the Company (or any Affiliate thereof) within the
six (6) month period immediately preceding the effective date of Employee’s
separation to terminate such relationship with the Company (or any Affiliate
thereof);

 

(e)                                  Assist, coordinate or otherwise offer
employment to, accept employment inquiries from, or employ any individual who is
or had been employed by the Company (or any Affiliate thereof) at any time
within the six (6) month period immediately preceding such offer or inquiry;

 

(f)                                    Communicate or indicate in any way to any
customer of the Company (or any Affiliate thereof), prior to formal separation
from the Company, any interest, desire, plan, or decision to separate from the
Company; or

 

(g)                                 Otherwise attempt to directly or indirectly
interfere with the Company’s business, the business of any of the Companies or
their relationship with their employees, consultants, independent contractors or
customers.

 

23.           Limited Non-Compete.  For the above-stated reasons, and as a
condition of employment to the fullest extent permitted by law, Employee agrees
during the Relevant Non-Compete Period not to directly or indirectly engage in
the following competitive activities:

 

(a)                                  Employee shall not have any ownership
interest in, work for, advise, consult, or have any business connection or
business or employment relationship in any competitive capacity with any
Competitor unless Employee provides written notice to the Company of such
relationship prior to entering into such relationship and, further, provides
sufficient written assurances to the Company’s satisfaction that such
relationship will not jeopardize the Company’s legitimate interests or otherwise
violate the terms of this Agreement;

 

(b)                                 Employee shall not engage in any research,
development, production, sale or distribution of any Competitive Products,
specifically including any products or services relating to those for which
Employee had responsibility for the eighteen (18) month period preceding
Employee’s date of separation;

 

(c)                                  Employee shall not market, sell, or
otherwise offer or provide any Competitive Products within Employee’s Geographic
Territory (if applicable) or Assigned Customer Base, specifically including any
products or services relating to those for which Employee had responsibility for
the eighteen (18) month period preceding Employee’s date of separation; and

 

10

--------------------------------------------------------------------------------


 

(d)                                 Employee shall not distribute, market, sell
or otherwise offer or provide any Competitive Products to any customer of the
Company with whom Employee had contact or for which Employee had responsibility
at any time during the eighteen (18) month period preceding Employee’s date of
separation.

 

24.           Non-Compete Definitions.  For purposes of this Agreement, the
Parties agree that the following terms shall apply:

 

(a)                                  “Affiliate” includes any parent,
subsidiary, joint venture, or other entity controlled, owned, managed or
otherwise associated with the Company;

 

(b)                                 “Assigned Customer Base” shall include all
accounts or customers formally assigned to Employee within a given territory or
geographical area or contacted by Employee at any time during the eighteen (18)
month period preceding Employee’s date of separation;

 

(c)                                  “Competitive Products” shall include any
product or service that directly or indirectly competes with, is substantially
similar to, or serves as a reasonable substitute for, any product or service in
research, development or design, or manufactured, produced, sold or distributed
by the Company;

 

(d)                                 “Competitor” shall include any person or
entity that offers or is actively planning to offer any Competitive Products and
may include (but not be limited to) any entity identified on the Company’s
Illustrative Competitor List, attached hereto as Exhibit B, which shall be
amended from time to time to reflect changes in the Company’s business and
competitive environment (updated competitor lists will be provided to Employee
upon reasonable request);

 

(e)                                  “Geographic Territory” shall include any
territory formally assigned to Employee as well as all territories in which
Employee has provided any services, sold any products or otherwise had
responsibility at any time during the eighteen (18) month period preceding
Employee’s date of separation;

 

(f)                                    “Relevant Non-Compete Period” shall
include the period of Employee’s employment with the Company as well as a period
of eighteen (18) months after such employment is terminated, regardless of the
reason for such termination provided, however, that this period shall be reduced
to the greater of (i) nine (9) months or (ii) the total length of Employee’s
employment with the Company, including employment with any parent, subsidiary or
affiliated entity, if such employment is less than twenty-four (24) months;

 

(g)                                 “Directly or indirectly” shall be construed
such that the foregoing restrictions shall apply equally to Employee whether
performed individually or as a partner, shareholder, officer, director, manager,
employee, salesperson, independent contractor, broker, agent, or consultant for
any other individual, partnership, firm, corporation, company, or other entity
engaged in such conduct.

 

11

--------------------------------------------------------------------------------


 

25.           Employment by National or Regional Accounts.  Employee
acknowledges that Employee will have acquired and/or have access to confidential
and proprietary information regarding the Company’s business dealings with, and
business strategies concerning, its national or regional accounts (a/k/a Key
Accounts, Prime Accounts, and National Accounts).  Employee further acknowledges
that such knowledge would provide Employee with a competitive advantage if used
against the Company or used against a competitor of a national or regional
account.  Accordingly, as a term and condition of employment, Employee agrees
that the foregoing restrictive covenants shall apply with equal force to
restrict Employee from seeking any employment or any other business relationship
with such national or regional account, whether or not serviced by Employee, for
the duration of Employee’s Relevant Non-Compete Period.  Employee agrees that
such accounts shall include, but not be limited to, the following:

 

·                  Arbor Memorial Services

 

·                  Brooke Funeral Services Co., LLC (Brooke Franchise Corp.)

 

 

 

·                  Buckner Management Services

 

·                  Calvert Group

 

 

 

·                  Carriage Funeral Holdings, Inc.

 

·                  Celebris Memorial Services, Inc.
(Urgel Bourgie)

 

 

 

·                  Citadel Funeral Service, Inc.
(Wisconsin Vault Company)

 

·                  Concord Family Services, Inc.

 

 

 

·                  Family Choices

 

·                  Gibralter Mausoleum Company (A division of Matthews
International)

 

 

 

·                  Keystone Group Holdings, Inc.

 

·                  Legacy Funeral Group (Legacy Funeral Holdings, Inc.; Legacy
Funeral Holdings of Louisiana, LLC; Legacy Funeral Holdings of Mississippi, LLC;
Legacy Funeral Properties, Inc.)

 

 

 

·                  Memory Gardens Management Corporation

 

·                  Newcomer Funeral Homes and Crematories

 

 

 

·                  Northstar Memorial Group

 

·                  Paxus Services, Inc. (Paxus Services (Kansas), Inc.; Paxus
Services (Tennessee), Inc.; Paxus Services (Louisiana), Inc.; Paxus Services
(Texas), Inc.; Paxus Services (Oklahoma), Inc.)

 

 

 

·                  Pioneer Enterprises, Inc.

 

·                  Rollings Funeral Service, Inc.

 

 

 

·                  Security National Financial Corporation

 

·                  Service Corporation International

 

 

 

·                  Stewart Enterprises, Inc.

 

·                  StoneMor Partners, L.P.

 

12

--------------------------------------------------------------------------------


 

·                  Vertin Companies Family Funeral Homes

 

·                  Washburn-McReavy Funeral Chapels

 

 

 

·                  Wilson Financial Group, Inc.

 

 

 

26.                                 Consent to Reasonableness.  In light of the
above-referenced concerns, including Employee’s knowledge of and access to the
Companies’ Confidential Information, Employee acknowledges that the terms of the
foregoing restrictive covenants are reasonable and necessary to protect the
Company’s legitimate business interests and will not unreasonably interfere with
Employee’s ability to obtain alternate employment.  As such, Employee hereby
agrees that such restrictions are valid and enforceable, and affirmatively
waives any argument or defense to the contrary.  Employee acknowledges that this
limited non-competition provision is not an attempt to prevent Employee from
obtaining other employment in violation of IC § 22-5-3-1 or any other similar
statute.  Employee further acknowledges that the Company may need to take
action, including litigation, to enforce this limited non-competition provision,
which efforts the Parties stipulate shall not be deemed an attempt to prevent
Employee from obtaining other employment.

 

27.                                Survival of Restrictive Covenants.  Employee
acknowledges that the above restrictive covenants shall survive the termination
of this Agreement and the termination of Employee’s employment for any reason. 
Employee further acknowledges that any alleged breach by the Company of any
contractual, statutory or other obligation shall not excuse or terminate the
obligations hereunder or otherwise preclude the Company from seeking injunctive
or other relief.  Rather, Employee acknowledges that such obligations are
independent and separate covenants undertaken by Employee for the benefit of the
Company.

 

28.                                 Effect of Transfer.  Employee agrees that
this Agreement shall continue in full force and effect notwithstanding any
change in job duties, job titles or reporting responsibilities.  Employee
further acknowledges that the above restrictive covenants shall survive, and be
extended to cover, the transfer of Employee from the Company to its parent,
subsidiary, or any other affiliated entity (hereinafter collectively referred to
as an “Affiliate”) or any subsequent transfer(s) among them.  Specifically, in
the event of Employee’s temporary or permanent transfer to an Affiliate,
Employee agrees that the foregoing restrictive covenants shall remain in force
so as to continue to protect such company for the duration of the Non-Compete
Period, measured from Employee’s effective date of transfer to an Affiliate. 
Additionally, Employee acknowledges that this Agreement shall be deemed to have
been automatically assigned to the Affiliate as of Employee’s effective date of
transfer such that the above-referenced restrictive covenants (as well as all
other terms and conditions contained herein) shall be construed thereafter to
protect the legitimate business interests and goodwill of the Affiliate as if
Employee and the Affiliate had independently entered into this Agreement. 
Employee’s acceptance of Employee’s transfer to, and subsequent employment by,
the Affiliate shall serve as consideration for (as well as be deemed as evidence
of Employee’s consent to) the assignment of this Agreement to the Affiliate as
well as the extension of such restrictive covenants to the

 

13

--------------------------------------------------------------------------------


 

Affiliate.  Employee agrees that this provision shall apply with equal force to
any subsequent transfers of Employee from one Affiliate to another Affiliate.

 

29.           Post-Termination Notification.  For the duration of Employee’s
Relevant Non-Compete Period or other restrictive covenant period, whichever is
longer, Employee agrees to promptly notify the Company no later than five (5)
business days of Employee’s acceptance of any employment or consulting
engagement.  Such notice shall include sufficient information to demonstrate
Employee’s compliance with Employee’s non-compete obligations and must include
at a minimum the following information:  (i) the name of the employer or entity
for which Employee is providing any consulting services; (ii) a description of
Employee’s intended duties as well as (iii) the anticipated start date.  Such
information is required to demonstrate Employee’s compliance with Employee’s
non-compete obligations as well as all other applicable restrictive covenants. 
Such notice shall be provided in writing to the Office of Vice President and
General Counsel of the Company at One Batesville Boulevard, Batesville, Indiana
47006.  Failure to timely provide such notice shall be deemed a material breach
of this Agreement and entitle the Company to the immediate return of any
severance payments paid to Employee plus attorneys’ fees.  Employee further
consents to the Company’s notification to any new employer of Employee’s
obligations under this Agreement.

 

30.                                 Scope of Restrictions.  If the scope of any
restriction contained in any preceding paragraphs of this Agreement is deemed
too broad to permit enforcement of such restriction to its fullest extent, then
such restriction shall be enforced to the maximum extent permitted by law, and
Employee hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

31.                                 Specific Enforcement/Injunctive Relief. 
Employee agrees that it would be difficult to measure any damages to the Company
from a breach of the above-referenced restrictive covenants, but acknowledges
that the potential for such damages would be great, incalculable and
irremediable, and that monetary damages alone would be an inadequate remedy. 
Accordingly, Employee agrees that the Company shall be entitled to immediate
injunctive relief against such breach, or threatened breach, in any court having
jurisdiction.  In addition, if Employee violates any such restrictive covenant,
Employee agrees that the period of such violation shall be added to the term of
the restriction.  In determining the period of any violation, the Parties
stipulate that in any calendar month in which Employee engages in any activity
in violation of such provisions, Employee shall be deemed to have violated such
provision for the entire month, and that month shall be added to the duration of
the non-competition provision.  Employee acknowledges that the remedies
described above shall not be the exclusive remedies, and the Company may seek
any other remedy available to it either in law or in equity, including, by way
of example only, statutory remedies for misappropriation of trade secrets, and
including the recovery of compensatory or punitive damages.  Employee further
agrees that the Company shall be entitled to an award of all costs and
attorneys’ fees incurred by it in any attempt to enforce the terms of this
Agreement.

 

32.                                 Publicly Traded Stock.  The Parties agree
that nothing contained in this Agreement shall be construed to prohibit Employee
from investing Employee’s personal assets in any

 

14

--------------------------------------------------------------------------------


 

stock or corporate security traded or quoted on a national securities exchange
or national market system provided, however, such investments do not require any
services on the part of Employee in the operation or the affairs of the business
or otherwise violate the Company’s Code of Ethical Business Conduct.

 

33.                                 Notice of Claim and Contractual Limitations
Period.  Employee acknowledges the Company’s need for prompt notice,
investigation, and resolution of any claims that may be filed against it due to
the number of relationships it has with employees and others (and due to the
turnover among such individuals with knowledge relevant to any underlying
claim).  Accordingly, Employee agrees prior to initiating any litigation of any
type (including, but not limited to, employment discrimination litigation, wage
litigation, defamation, or any other claim) to notify the Company, within One
Hundred and Eighty (180) days after the claim accrued, by sending a certified
letter addressed to the Company’s General Counsel setting forth:  (i) claimant’s
name, address, and phone; (ii) the name of any attorney representing Employee;
(iii) the nature of the claim; (iv) the date the claim arose; and (v) the relief
requested.  This provision is in addition to any other notice and exhaustion
requirements that might apply.  For any dispute or claim of any type against the
Company (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim), Employee must commence legal action
within the shorter of one (1) year of accrual of the cause of action or such
shorter period that may be specified by law.

 

34.                                 Non-Jury Trials.  Notwithstanding any right
to a jury trial for any claims, Employee waives any such right to a jury trial,
and agrees that any claim of any type (including but not limited to employment
discrimination litigation, wage litigation, defamation, or any other claim)
lodged in any court will be tried, if at all, without a jury.

 

35.                                 Choice of Forum.  Employee acknowledges that
the Company is primarily based in Indiana, and Employee understands and
acknowledges the Company’s desire and need to defend any litigation against it
in Indiana.  Accordingly, the Parties agree that any claim of any type brought
by Employee against the Company or any of its employees or agents must be
maintained only in a court sitting in Marion County, Indiana, or Ripley County,
Indiana, or, if a federal court, the Southern District of Indiana, Indianapolis
Division.  Employee further understands and acknowledges that in the event the
Company initiates litigation against Employee, the Company may need to prosecute
such litigation in such state where the Employee is subject to personal
jurisdiction.  Accordingly, for purposes of enforcement of this Agreement,
Employee specifically consents to personal jurisdiction in the State of Indiana
as well as any state in which resides a customer assigned to the Employee.
 Furthermore, Employee consents to appear, upon Company’s request and at
Employee’s own cost, for deposition, hearing, trial, or other court proceeding
in Indiana or in any state in which resides a customer assigned to the Employee.

 

36.                                 Choice of Law.  This Agreement shall be
deemed to have been made within the County of Ripley, State of Indiana and shall
be interpreted and construed in accordance with the laws of the State of Indiana
without regard to the choice of law provisions thereof.  Any and all matters of
dispute of any nature whatsoever arising out of, or in any way

 

15

--------------------------------------------------------------------------------


 

connected with the interpretation of this Agreement, any disputes arising out of
the Agreement or the employment relationship between the Parties hereto, shall
be governed by, construed by and enforced in accordance with the laws of the
State of Indiana without regard to any applicable state’s choice of law
provisions.

 

37.                                 Titles.  Titles are used for the purpose of
convenience in this Agreement and shall be ignored in any construction of it.

 

38.                                 Severability.  The Parties agree that each
and every paragraph, sentence, clause, term and provision of this Agreement is
severable and that, in the event any portion of this Agreement is adjudged to be
invalid or unenforceable, the remaining portions thereof shall remain in effect
and be enforced to the fullest extent permitted by law.  Further, should any
particular clause, covenant, or provision of this Agreement be held unreasonable
or contrary to public policy for any reason, the Parties acknowledge and agree
that such covenant, provision or clause shall automatically be deemed modified
such that the contested covenant, provision or clause will have the closest
effect permitted by applicable law to the original form and shall be given
effect and enforced as so modified to whatever extent would be reasonable and
enforceable under applicable law.

 

39.                                 Assignment-Notices.  The rights and
obligations of the Company under this Agreement shall inure to its benefit, as
well as the benefit of its parent, subsidiary, successor and affiliated
entities, and shall be binding upon the successors and assigns of the Company. 
This Agreement, being personal to Employee, cannot be assigned by Employee, but
Employee’s personal representative shall be bound by all its terms and
conditions. Any notice required hereunder shall be sufficient if in writing and
mailed to the last known residence of Employee or to the Company at its
principal office with a copy mailed to the Office of the General Counsel.

 

40.                                 Amendments and Modifications.  Except as
specifically provided herein, no modification, amendment, extension or waiver of
this Agreement or any provision hereof shall be binding upon the Company or
Employee unless in writing and signed by both Parties.  The waiver by the
Company or Employee of a breach of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach. Nothing in this Agreement shall
be construed as a limitation upon the Company’s right to modify or amend any of
its manuals or policies in its sole discretion and any such modification or
amendment which pertains to matters addressed herein shall be deemed to be
incorporated herein and made a part of this Agreement.

 

41.                                 Outside Representations.  Employee
represents and acknowledges that in signing this Agreement Employee does not
rely, and has not relied, upon any representation or statement made by the
Company or by any of the Company’s employees, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.

 

42.                                 Voluntary and Knowing Execution.  Employee
acknowledges that Employee has been offered a reasonable amount of time within
which to consider and review this Agreement;

 

16

--------------------------------------------------------------------------------


 

that Employee has carefully read and fully understands all of the provisions of
this Agreement; and that Employee has entered into this Agreement knowingly and
voluntarily.

 

43.                                 Entire Agreement.  This Agreement
constitutes the entire employment agreement between the Parties hereto
concerning the subject matter hereof and shall supersede all prior and
contemporaneous agreements between the Parties in connection with the subject
matter of this Agreement.  Any pre-existing Employment Agreements shall be
deemed null and void.  Nothing in this Agreement, however, shall affect any
separately-executed written agreement addressing any other issues (e.g., the
Inventions, Improvements, Copyrights and Trade Secrets Agreement, etc.).

 

IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.

 

 

“EMPLOYEE”

 

HILLENBRAND, INC.

 

 

 

 

 

 

 

 

 

 

Signed:

/s/  Elizabeth E. Dreyer

 

By:

/s/ John R. Zerkle

 

 

 

 

 

Printed:

Elizabeth E. Dreyer

 

Title:

Sr. Vice President and General Counsel

 

 

 

 

 

Dated:

12-1-10

 

Dated:

12-1-10

 

CAUTION: READ BEFORE SIGNING

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

SAMPLE SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between                          (“Employee”) and
                                 (together with its subsidiaries and affiliates,
the “Company”).  Employee and the Company (together the “Parties”) agree as
follows:

 

1.                                       Employee’s active employment by the
Company shall terminate effective [date of termination] (Employee’s “Effective
Termination Date”).  Except as specifically provided by this Agreement, or in
any other non-employment agreement that may exist between the Company and
Employee, Employee agrees that the Company shall have no other obligations or
liabilities to Employee following Employee’s Effective Termination Date and that
Employee’s receipt of the severance compensation and benefits provided herein
shall constitute a complete settlement, satisfaction and waiver of any and all
claims Employee may have against the Company.

 

2.                                       Employee further submits, and the
Company hereby accepts, Employee’s resignation as an employee, officer and
director, as applicable, as of Employee’s Effective Termination Date, for any
position Employee may hold.  The Parties agree that this resignation shall apply
to all such positions Employee may hold with the Company or any parent,
subsidiary or affiliated entity thereof.  Employee agrees to execute any
documents needed to effectuate such resignations.  Employee further agrees to
take whatever steps are necessary to facilitate and ensure the smooth transition
of Employee’s duties and responsibilities to others.

 

3.                                       Employee acknowledges that Employee has
been advised of the American Jobs Creation Act of 2004, which added Section 409A
(“Section 409A”) to the Internal Revenue Code, and significantly changed the
taxation of nonqualified deferred compensation plans and arrangements.  Under
proposed and final regulations as of the date of this Agreement, Employee has
been advised that Employee’s severance compensation and benefits may be treated
by the Internal Revenue Service as providing “nonqualified deferred
compensation,” and therefore subject to Section 409A.  In that event, several
provisions in Section 409A may affect Employee’s receipt of severance
compensation and benefits.  These include, but are not limited to, a provision
which requires that distributions to “specified employees” of public companies
on account of separation from service may not be made earlier than six (6)
months after the effective date of such separation.  If applicable, failure to
comply with Section 409A can lead to immediate taxation of deferrals, with
interest calculated at a penalty rate and a 20% penalty.  As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
that if Employee is a “specified employee” at the time of Employee’s termination
and if the severance compensation payable to Employee is covered by Section 409A
as “non-qualified deferred compensation” or is otherwise not exempt from Section
409A, the severance compensation shall not be paid until a date at least six (6)
months after

 

--------------------------------------------------------------------------------


 

Employee’s Effective Termination Date from the Company, as more fully explained
in Section 4 below.

 

4.                                       In consideration of the promises
contained in this Agreement and contingent upon Employee’s compliance with such
promises, the Company agrees to provide Employee the following:

 

(a)                                  Severance compensation (“Severance Pay”),
in lieu of and not in addition to any other contractual, notice or statutory pay
obligations (other than accrued wages and deferred compensation), in the maximum
total amount of [                  ] Dollars and [                    ] Cents
($                  ) (the “Maximum Amount”) (subject to applicable deductions
or other set-offs) determined and payable as follows:

 

[For 409A Severance Pay for Specified Employees Only]

 

(i)            A lump sum payment in the gross amount of [                  ]
Dollars and [                ] Cents ($                  ) (subject to
applicable deductions or other set-offs) payable the day following the six (6)
month anniversary of Employee’s Effective Termination Date, and if such lump sum
payment is less than the Maximum Amount and Employee has not been Reemployed
(hereafter defined) prior to the payment of such lump sum amount, then an
additional amount of Severance Pay shall also be paid to Employee in the form of
bi-weekly installments equivalent to Employee’s gross base salary (i.e.,
                     Dollars and                        Cents
($                    )) (subject to applicable deductions or other set-offs)
commencing on the Company’s next regularly scheduled bi-weekly payroll date
after the payment of the lump sum amount provided above and continuing on such
regularly scheduled bi-weekly payroll dates until the Maximum Amount of
Severance Pay (including therein the lump sum paid and all bi-weekly payments
paid) has been paid to Employee or until Employee becomes Reemployed, whichever
occurs first.  If Employee is Reemployed prior to receiving the Maximum Amount
of Severance Pay, the provisions of Section 8 may be applicable to Employee. 
For purposes of this subsection and Section 8 (if applicable), Employee shall be
deemed to have been “Reemployed” if Employee becomes entitled to receive
compensation for the performance of personal services, whether as an employee,
consultant or in any other capacity or relationship, and references to a
subsequent “employer” shall include the payer of such compensation to Employee
regardless of the exact legal relationship existing between them.

 

[For Non- 409A Severance Pay or 409A Severance Pay for Non-Specified Employees
Only]

 

(i)            Commencing on the Company’s next regularly scheduled bi-weekly
payroll date immediately following the earlier to occur of (A) the date that is
fifteen (15) days after the date on which the Company received this

 

2

--------------------------------------------------------------------------------


 

executed Agreement from Employee or (B) the date that is sixty (60) days after
Employee’s Effective Termination Date (assuming that Employee has not been
Reemployed prior to such commencement date), and continuing on such regularly
scheduled bi-weekly payroll dates until the Maximum Amount of Severance Pay has
been paid to Employee or until Employee becomes Reemployed, whichever occurs
first, Employee shall be paid Severance Pay equivalent to Employee’s bi-weekly
base salary (i.e., [                      ] Dollars and [                      ]
Cents ($[                    ]) (subject to applicable deductions or other
set-offs); provided, however, that notwithstanding the foregoing, severance
payments payable to an employee whose Effective Termination Date occurs in
November or December shall begin on the Company’s next regularly scheduled
bi-weekly payroll date following the expiration of sixty (60) days after the
Employee’s Effective Termination Date, regardless of the earlier date on which
the Company received this signed Agreement from such employee. If Employee is
Reemployed prior to receiving the Maximum Amount of Severance Pay, the
provisions of Section 8 may be applicable to Employee.  For purposes of this
subsection and Section 8 (if applicable), Employee shall be deemed to have been
“Reemployed” if Employee becomes entitled to receive compensation for the
performance of personal services, whether as an employee, consultant or in any
other capacity or relationship, and references to a subsequent “employer” shall
include the payer of such compensation to Employee regardless of the exact legal
relationship existing between them.

 

(b)                                 Payment for any earned but unused vacation
as of Employee’s Effective Termination Date, less applicable deductions
permitted or required by law, payable in one lump sum within fifteen (15) days
after Employee’s Effective Termination Date; and

 

(c)                                  Group Life Insurance coverage until such
date that the Company’s obligations to make severance payments to Employee under
Section 4(a)(i) above and Section 8 (if applicable) have been satisfied in full.

 

5.                                       Except as may be required by Section
409A, the severance payments payable under Section 4(a)(i) above and Section 8
(if applicable) shall be paid in accordance with the Company’s standard payroll
practices (e.g. bi-weekly).  The Parties agree that the initial two (2) weeks of
such severance payments shall be allocated as consideration provided to Employee
in exchange for Employee’s execution of a release in compliance with the Older
Workers Benefit Protection Act.  The balance of the severance compensation and
benefits provided and other obligations undertaken by the Company pursuant to
this Agreement shall be allocated as consideration for all other promises and
obligations undertaken by Employee, including execution of a general release of
claims.

 

6.                                       The Company further agrees to provide
Employee with limited out-placement counseling with a company of its choice
provided that Employee participates in such counseling immediately following
termination of employment.  Notwithstanding anything in this

 

3

--------------------------------------------------------------------------------


 

Section 6 to the contrary, the out-placement counseling shall not be provided
after the last day of the second calendar year following the calendar year in
which termination of employment occurs.

 

7.             As of Employee’s Effective Termination Date, Employee will become
ineligible to participate in the Company’s health insurance program and
continuation of coverage requirements under COBRA (if any) will be triggered at
that time.  However, as additional consideration for the promises and
obligations contained herein (and except as may be prohibited by law), the
Company agrees to continue to pay the employer’s share of such coverage as
provided under the health care program selected by Employee as of Employee’s
Effective Termination Date, subject to any approved changes in coverage based on
a qualified election, until the above-referenced severance payments are
terminated, Employee accepts other employment or Employee becomes eligible for
alternative healthcare coverage, whichever occurs first, provided Employee (i)
timely completes the applicable election of coverage forms and (ii) continues to
pay the employee portion of the applicable premium(s).  Thereafter, if
applicable, coverage will be made available to Employee at Employee’s sole
expense (i.e., Employee will be responsible for the full COBRA premium) for the
remaining months of the COBRA coverage period made available pursuant to
applicable law.  In the event Employee is deemed to be a highly compensated
employee under applicable law, Employee acknowledges that the value of the
benefits provided hereunder may be subject to taxation. The medical insurance
provided herein does not include any disability coverage.

 

8.             Should Employee become Reemployed before the Maximum Amount of
the above-referenced Severance Pay has been paid to Employee, Employee agrees to
so notify the Company in writing within five (5) business days of Employee’s
becoming Reemployed, providing the name of such employer, Employee’s intended
duties as well as the anticipated start date.  Such information is required to
ensure Employee’s compliance with Employee’s non-compete obligations as well as
all other applicable restrictive covenants.  This notice will also serve to
trigger the Company’s right to terminate the above-referenced severance pay
benefits (specifically excluding any lump sum payment due as a result of the
application of Section 409A) as well as all Company-paid or Company—provided
benefits consistent with the above paragraphs. Failure to timely provide such
notice shall be deemed a material breach of this Agreement entitling the Company
to recover as damages the value of all benefits provided to Employee hereunder
plus attorneys fees.  In the event Employee accepts employment at a lower rate
of pay, the Company will agree to continue to pay Employee the difference
between the above severance payments and Employee’s total compensation to be
paid by a subsequent employer upon receipt of acceptable proof of such
compensation.  All other severance compensation and benefits provided by the
Company to Employee hereunder, however, shall terminate upon Reemployment.

 

9.             Employee agrees to fully indemnify and hold the Company harmless
for any taxes, penalties, interest, cost or attorneys’ fee assessed against or
incurred by the Company on account of any severance compensation or benefits
having been provided to Employee or based on any alleged failure to withhold
taxes or satisfy any claimed obligation.  Employee understands and acknowledges
that neither the Company, nor any of its

 

4

--------------------------------------------------------------------------------


 

employees, attorneys, or other representatives, has provided Employee with any
legal or financial advice concerning taxes or any other matter, and that
Employee has not relied on any such advice in deciding whether to enter into
this Agreement.  To the extent applicable, Employee understands and agrees that
Employee shall have the responsibility for, and Employee agrees to pay, any and
all appropriate income tax or other tax obligations for which Employee is
individually responsible and/or related to receipt of any compensation or
benefits provided in this Agreement not subject to federal withholding
obligations.

 

10.           In consideration for the making of this Agreement and the
severance benefits provided hereunder (whether Employee remains eligible to
receive them or not), Employee, on behalf of himself/herself and on behalf of
Employee’s heirs, representatives, agents and assigns, hereby RELEASES,
INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i) the Company and its
parent, subsidiary or affiliated entities, (ii) all of the present or former
directors, officers, employees, shareholders, and agents of each of such
companies, as well as, (iii) all predecessors, successors and assigns of any of
the foregoing, from any and all actions, charges, claims, demands, damages or
liabilities of any kind or character whatsoever (“Claims”), known or unknown,
which Employee now has or may have had through the effective date of this
Agreement, excluding, however, Claims arising under this Agreement.

 

11.           Without limiting the generality of the foregoing release, it shall
include:  (i) all Claims or potential Claims arising under any federal, state or
local laws relating to the Parties’ employment relationship, including any
Claims Employee may have under:  the Civil Rights Acts of 1866 and 1964, as
amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C §§ 12,101 et
seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; the
Employee Retirement Income Security Act, 29 U.S.C. §§ 1101 et seq.; the
Sarbanes-Oxley Act of 2002, specifically including the Corporate and Criminal
Fraud Accountability Act, 18 USC §1514A et seq.; and any other federal, state or
local law governing the Parties’ employment relationship; (ii) any Claims on
account of, arising out of or in any way connected with Employee’s employment
with the Company or leaving of that employment; (iii) any Claims alleged or
which could have been alleged in any charge or complaint against the Company;
(iv) any Claims relating to the conduct of any employee, officer, director,
agent or other representative of the Company; (v) any Claims of discrimination,
harassment or retaliation on any basis; (vi) any Claims arising from any legal
restrictions on an employer’s right to separate its employees; (vii) any Claims
for personal injury, compensatory or punitive damages or other forms of relief;
and (viii) all other causes of action sounding in contract, tort or other common
law basis, including (a) the breach of any alleged oral or written contract, (b)
negligent or intentional misrepresentations, (c) wrongful discharge, (d) just
cause dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 

5

--------------------------------------------------------------------------------


 

12.           Employee further agrees and covenants not to sue the Company or
any entity or individual subject to the foregoing General Release with respect
to any Claims released by this Agreement, provided, however, that nothing
contained in this Agreement shall:

 

(a)                                  prevent Employee from filing an
administrative charge with the Equal Employment Opportunity Commission or any
other federal, state or local agency; or

 

(b)                                 prevent Employee from challenging, under the
Older Worker’s Benefit Protection Act (29 U.S.C. § 626), the knowing and
voluntary nature of Employee’s release of any age claims in this Agreement in
court or before the Equal Employment Opportunity Commission.

 

13.           Notwithstanding Employee’s right to file an administrative charge
with the EEOC or any other federal, state, or local agency, Employee agrees that
with Employee’s release of claims in this Agreement, Employee has waived any
right Employee may have to recover monetary or other personal relief in any
proceeding based in whole or in part on claims released by Employee in this
Agreement.  For example, Employee waives any right to monetary damages or
reinstatement if an administrative charge is brought against the Company,
whether by Employee, the EEOC or any other person or entity, including but not
limited to any federal, state or local agency.  Further, with Employee’s release
of Claims in this Agreement, Employee specifically assigns to the Company
Employee’s right to any recovery arising from any such proceeding.

 

14.           The Parties acknowledge that it is their mutual and specific
intent that the above waiver fully complies with the requirements of the Older
Workers Benefit Protection Act (29 U.S.C. § 626) and any similar law governing
release of claims.  Accordingly, Employee hereby acknowledges that:

 

(a)                                  Employee has carefully read and fully
understands all of the provisions of this Agreement and that Employee has
entered into this Agreement knowingly and voluntarily;

 

(b)                                 the severance benefits offered in exchange
for Employee’s release of claims exceed in kind and scope that to which Employee
would have otherwise been legally entitled absent the execution of this
Agreement;

 

(c)                                  prior to signing this Agreement, Employee
had been advised, and is being advised by this Agreement, to consult with an
attorney of Employee’s choice concerning its terms and conditions; and

 

(d)                                 Employee has been offered at least
[twenty-one (21)/forty-five (45)] [SELECT 21 FOR AN INDIVIDUAL TERMINATION AND
45 FOR A GROUP TERMINATION] days within which to review and consider this
Agreement.

 

15.           The Parties agree that this Agreement shall not become effective
and enforceable until the date this Agreement is signed by both Parties or seven
(7) calendar days after its execution by Employee, whichever is later.  Employee
may revoke this Agreement for

 

6

--------------------------------------------------------------------------------


 

any reason by providing written notice of such intent to the Company within
seven (7) days after Employee has signed this Agreement, thereby forfeiting
Employee’s right to receive any severance benefits provided hereunder and
rendering this Agreement null and void in its entirety.  This revocation must be
sent to the Employee’s HR representative with a copy sent to the Batesville
Casket Company Office of General Counsel and must be received by the end of the
seventh day after Employee signs this Agreement to be effective.

 

16.           The Parties agree that nothing contained herein shall purport to
waive or otherwise affect any of Employee’s rights or claims that may arise
after Employee signs this Agreement.  It is further understood by the Parties
that nothing in this Agreement shall affect any rights Employee may have under
any Company sponsored Deferred Compensation Program, Executive Life Insurance
Bonus Plan, Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award,
Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the Company as
of the date of his/her termination, such items to be governed exclusively by the
terms of the applicable agreements or plan documents.

 

17.           Similarly, notwithstanding any provision contained herein to the
contrary, this Agreement shall not constitute a waiver or release or otherwise
affect Employee’s rights with respect to any vested benefits, any rights
Employee has to benefits which cannot be waived by law, any coverage provided
under any Directors and Officers (“D&O”) policy, any rights Employee may have
under any indemnification agreement Employee has with the Company prior to the
date hereof, any rights Employee has as a shareholder, or any claim for breach
of this Agreement, including, but not limited to the benefits promised by the
terms of this Agreement.

 

18.           [Optional provision for equity-eligible employees Except as
provided herein, Employee acknowledges that Employee will not be eligible to
receive or vest in any additional stock options, stock awards or restricted
stock units (“RSUs”) as of Employee’s Effective Termination Date.  Failure to
exercise any vested options within the applicable period as set forth in the
plan and/or grant will result in their forfeiture.  Employee acknowledges that
any stock options, stock awards or RSUs held for less than the required period
shall be deemed forfeited as of the effective date of this Agreement.  All terms
and conditions of such stock options, stock awards or RSUs shall not be affected
by this Agreement, shall remain in full force and effect, and shall govern the
Parties’ rights with respect to such equity based awards.]

 

19.           [Option A]  Employee acknowledges that Employee’s termination and
the severance compensation and benefits offered hereunder were based on an
individual determination and were not offered in conjunction with any group
termination or group severance program and waives any claim to the contrary.

 

[Option B]  Employee represents and agrees that Employee has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Employee.  This information is
attached hereto as Exhibit A.  The Parties acknowledge that simply providing
such information does not mean and

 

7

--------------------------------------------------------------------------------


 

should not be interpreted to mean that the Company was obligated to comply with
29 C.F.R. § 1625.22(f).

 

20.           Employee hereby affirms and acknowledges Employee’s continued
obligations to comply with the post-termination covenants contained in
Employee’s Employment Agreement, including but not limited to, the non-compete,
trade secret and confidentiality provisions thereof, as well as to comply with
any other agreements between Employee and the Company or any of its affiliated
companies that remain in effect.  Employee acknowledges that a copy of the
Employment Agreement has been attached to this Agreement as Exhibit A [B] or has
otherwise been provided to Employee and, to the extent not inconsistent with the
terms of this Agreement or applicable law, the terms thereof shall be
incorporated herein by reference.  Employee acknowledges that the restrictions
contained therein are valid and reasonable in every respect and are necessary to
protect the Company’s legitimate business interests.  Employee hereby
affirmatively waives any claim or defense to the contrary.  Employee hereby
acknowledges that the definition of Competitor, as provided in Employee’s
Employment Agreement, shall include but not be limited to those entities
specifically identified in the updated Competitor List attached hereto as
Exhibit B [C].

 

21.           Employee acknowledges that the Company as well as its parent,
subsidiary and affiliated companies (“Companies” herein) possess, and Employee
has been granted access to, certain trade secrets as well as other confidential
and proprietary information that they have acquired at great effort and
expense.  Such information includes, without limitation, confidential
information regarding products and services, marketing strategies, business
plans, operations, costs, current or, prospective customer information
(including customer contacts, requirements, creditworthiness and like matters),
product concepts, designs, prototypes or specifications, regulatory compliance
issues, research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Companies’
business (collectively referred to herein as “Confidential Information”).

 

22.           Employee agrees that all such Confidential Information is and
shall remain the sole and exclusive property of the Company.  Except as may be
expressly authorized by the Company in writing, or as may be required by law
after providing due notice thereof to the Company, Employee agrees not to
disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party for as long thereafter as such information
remains confidential (or as limited by applicable law) and agrees not to make
use of any such Confidential Information for Employee’s own purposes or for the
benefit of any other entity or person.  The Parties acknowledge that
Confidential Information shall not include any information that is otherwise
made public through no fault of Employee or other wrong doing.

 

23.           On or before Employee’s Effective Termination Date or per the
Company’s request, Employee agrees to return the original and all copies of all
things in Employee’s possession or control relating to the Companies or their
businesses, including but not

 

8

--------------------------------------------------------------------------------


 

limited to any and all contracts, reports, memoranda, correspondence, manuals,
forms, records, designs, budgets, contact information or lists (including
customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that Employee received, prepared, helped prepare, or directed
preparation of in connection with Employee’s employment with the Company.
Nothing contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee’s pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

 

24.           Employee hereby consents and authorizes the Company to deduct as
an offset from the above-referenced Severance Pay the value of any Company
property not returned or returned in a damaged condition as well as any monies
paid by the Company on Employee’s behalf (e.g., payment of any outstanding
American Express bill).

 

25.           Employee agrees to cooperate with the Company in connection with
any pending or future litigation, proceeding or other matter which has been or
may be brought against or by the Company before any agency, court, or other
tribunal and concerning or relating in any way to any matter falling within
Employee’s knowledge or former area of responsibility.  Employee agrees to
immediately notify the Company, through the Office of the General Counsel, in
the event Employee is contacted by any outside attorney (including paralegals or
other affiliated parties) unless (i) the Company is represented by the attorney,
(ii) Employee is represented by the attorney for the purpose of protecting
Employee’s personal interests or (iii) the Company has been advised of and has
approved such contact.  Employee agrees to provide reasonable assistance and
completely truthful testimony in such matters including, without limitation,
facilitating and assisting in the preparation of any underlying defense,
responding to discovery requests, preparing for and attending deposition(s) as
well as appearing in court to provide truthful testimony.  The Company agrees to
reimburse Employee for all reasonable out of pocket expenses incurred at the
request of the Company associated with such assistance and testimony.

 

26.           Employee agrees not to make any written or oral statement that may
defame, disparage or cast in a negative light so as to do harm to the personal
or professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities.  The Parties acknowledge
that nothing contained herein shall be construed to prevent or prohibit the
Company or the Employee from providing truthful information in response to any
court order, discovery request, subpoena or other lawful request.

 

27.           EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE
AND TERMS OF THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH
CONFIDENTIALITY IS A MATERIAL TERM OF THIS AGREEMENT.  Accordingly, except as
required by law or unless authorized to do so by the Company in writing,
Employee agrees that Employee shall not communicate, display or otherwise reveal
any of the contents of this Agreement to

 

9

--------------------------------------------------------------------------------


 

anyone other than Employee’s spouse, legal counsel or financial advisor
provided, however, that they are first advised of the confidential nature of
this Agreement and Employee obtains their agreement to be bound by the same. 
The Company agrees that Employee may respond to legitimate inquiries regarding
the termination of Employee’s employment by stating that the Parties have
terminated their relationship on an amicable basis and that the Parties have
entered into a Confidential Separation and Release Agreement that prohibits
Employee from further discussing the specifics of Employee’s separation. 
Nothing contained herein shall be construed to prevent Employee from discussing
or otherwise advising subsequent employers of the existence of any obligations
as set forth in Employee’s Employment Agreement.  Further, nothing contained
herein shall be construed to limit or otherwise restrict the Company’s ability
to disclose the terms and conditions of this Agreement as may be required by
business necessity.

 

28.           In the event that Employee breaches or threatens to breach any
provision of this Agreement, Employee agrees that the Company shall be entitled
to seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief.  Employee hereby waives any
claim that the Company has an adequate remedy at law.  In addition, and to the
extent not prohibited by law, Employee agrees that the Company shall be entitled
to discontinue providing any additional severance compensation or benefits upon
such breach or threatened breach as well as an award of all costs and attorneys’
fees incurred by the Company in any successful effort to enforce the terms of
this Agreement.  Employee agrees that the foregoing relief shall not be
construed to limit or otherwise restrict the Company’s ability to pursue any
other remedy provided by law, including the recovery of any actual, compensatory
or punitive damages.  Moreover, if Employee pursues any Claims against the
Company that have been released by Employee, or breaches the above
confidentiality provision, Employee agrees to immediately reimburse the Company
for the value of all benefits received under this Agreement to the fullest
extent permitted by law.

 

29.           Similarly, in the event that the Company breaches or threatens to
breach any provision of this Agreement, Employee shall be entitled to seek any
and all equitable or other available relief provided by law, specifically
including immediate and permanent injunctive relief.  In the event Employee is
required to file suit to enforce the terms of this Agreement, the Company agrees
that Employee shall be entitled to an award of all costs and attorneys’ fees
incurred by Employee in any wholly successful effort (i.e. entry of a judgment
in Employee’s favor) to enforce the terms of this Agreement.  In the event
Employee is wholly unsuccessful, the Company shall be entitled to an award of
its costs and attorneys’ fees.

 

30.           Both Parties acknowledge that this Agreement is entered into
solely for the purpose of terminating Employee’s employment relationship with
the Company on an amicable basis and shall not be construed as an admission of
liability or wrongdoing by the Company or Employee, both Parties having
expressly denied any such liability or wrongdoing.

 

10

--------------------------------------------------------------------------------


 

31.           Each of the promises and obligations shall be binding upon and
shall inure to the benefit of the heirs, executors, administrators, assigns and
successors in interest of each of the Parties.

 

32.           The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, if any portion of
this Agreement should be deemed not enforceable for any reason, such portion
shall be stricken and the remaining portion or portions thereof should continue
to be enforced to the fullest extent permitted by applicable law.

 

33.           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Indiana without regard to any applicable state’s
choice of law provisions.

 

34.           Employee represents and acknowledges that in signing this
Agreement Employee does not rely, and has not relied, upon any representation or
statement made by the Company or by any of the Company’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Agreement other than those specifically contained
herein.

 

35.           This Agreement represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in an Employee’s Employment Agreement, any obligations contained in an
existing and valid Indemnity Agreement or Change in Control or any obligation
contained in any other legally-binding document), and shall not be altered,
amended, modified or otherwise changed except by a writing executed by both
Parties.

 

PLEASE READ CAREFULLY.  THIS SEPARATION AND RELEASE

AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

 

[EMPLOYEE]

 

[COMPANY]

 

 

 

 

 

Signed:

 

 

By:

 

 

 

 

 

 

Printed:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

ILLUSTRATIVE COMPETITOR LIST

 

The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during her relevant non-compete period, directly or indirectly
engage in any of the competitive activities proscribed by the terms of her
Employment Agreement.

 

·                  Astral Industries, Inc.

 

·                  Aurora Casket Company, Inc.

 

 

 

·                  Goliath Casket, Inc.

 

·                  Milso Industries, Inc.

 

 

 

·                  Milso Industries, LLC

 

·                  New England Casket Company

 

 

 

·                  R and S Marble Designs

 

·                  Reynoldsville Casket Company

 

 

 

·                  Schuykill Haven Casket Company, Inc.
(A division of The Haven Line Industries)

 

·                  SinoSource International, Inc.

 

 

 

·                  Thacker Caskets, Inc.

 

·                  The York Group (a division of Matthews International Corp.)
and its distributors, including Warfield Rohr, Artco, Newmark and AJ
Distribution

 

 

 

·                  The Victoriaville Group

 

·                  Wilbert Funeral Services, Inc.

 

While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.”  The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee.  An updated list will be
provided to Employee upon reasonable request.  Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.

 

--------------------------------------------------------------------------------